Citation Nr: 1739195	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-10 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for radiculopathy of the right upper extremity.


REPRESENTATION

Veteran represented by:  Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1995 to September 1999 and active duty for training (ACDUTRA) from February 2002 to February 2003 with National Guard service from April 2000 to April 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a September 2015 Board videohearing before the undersigned.  A transcript of the hearing is of record.  

In November 2015, the Board remanded the claim to the AOJ for further development.  The requested development was completed to the extent possible, and the matter has properly been returned to the Board for appellate consideration.   Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the neck condition was incurred during a period of inactive duty for training (INACDUTRA).

2.  The Veteran's right upper extremity radiculopathy is a result of his service-connected neck condition.








CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for service connection for a neck condition have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303 (2016).

 2.  The criteria for service connection for right upper extremity radiculopathy as secondary to the Veteran's service-connected neck condition have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for residuals of a neck injury and associated radiculopathy of the right upper extremity.   See e.g., May 2007 VA 21-526.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101 (24), 106.  ACDUTRA includes full-time duty performed by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  INACDUTRA includes part-time duty by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  
A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  

The Veteran asserts that he slipped and fell down a ramp and landed on his head, neck and shoulder on December 5, 2005 during a period of INACDUTRA.  At the time, he sought medical treatment at a VA hospital but the injury was thought to be minor and no X-rays were performed.  He felt pain and stiffness in his neck, shoulder and right arm and thought it would subside.  After completing the training, the Veteran sought private treatment from his primary care physician and wore a brace for a little while.  His was referred for a January 2006 magnetic resonance imaging (MRI) which found a herniated disc in his neck.  Ultimately, he was referred to a neurosurgeon who conducted surgery on his neck in February 2006.  

The Veteran has a current diagnosis cervical disk herniation status-post anterior cervical diskectomy and fusion with associated radiculopathy in his right upper extremity, also described as sensory deficits.  See e.g., June 2007 and March 2011 VA examinations and private treatment records dated in VBMS March 3, 2011 and July 6, 2012.

Initially, the Board notes that there is no medical evidence suggesting that the Veteran's right upper extremity radiculopathy is unrelated to his neck condition.  Thus, the Board's analysis below will address whether the Veteran's claimed neck condition is related to service.   

The Veteran's military personnel records confirm that the Veteran served with the Air Force National Guard in the 133 Airlift Wing and was assigned to INACDUTRA from December 5, 6, and 7th of 2005.  See military personnel records dated in VBMS as February 17, 2011 and August 10, 2007.  

Although the record does not contain any treatment or documentation of the Veteran's reported injury, the Veteran submitted a buddy statement from a friend who was also stationed at the 133 Airlift Wing in December 2005.  The Veteran's friend received a report that the Veteran slipped and fell while performing duties.  

Based on the Veteran's lay statements, the buddy statement, and service personnel records, the Board resolves reasonable doubt in favor of the Veteran and finds that the Veteran suffered a December 5, 2005 injury during INACDUTRA.  

A private treating neurologist submitted a positive nexus opinion dated December 2011 between the Veteran's cervical disc herniation that required a cervical fusion and his 2005 slip and fall injury.  He detailed that his ongoing symptoms are sequelae of his injury.  See private treatment record dated in VBMS as July 6, 2012.  The Board finds that this is a competent medical opinion that is favorable evidence of a link between the Veteran's neck condition and his INACDUTRA injury. 

Although the record contains two negative nexus opinions from VA examiners in June 2007 and March 2011, they are entitled to low probative weight.  In this regard, the June 2007 VA examiner failed to consider pertinent lay assertions of record.  That is, the examiner did not consider the Veteran's report of an in-service neck injury incurred during a weekend drill, provided in his original 2007 claim and only considered the Veteran's report that symptoms onset in 2005.  The March 2011 VA examiner improperly relied on the absence of documented medical evidence in providing his negative opinion, both at the time of the injury and post-service medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  

Resolving reasonable doubt in the Veteran's favor, service connection for a neck condition and his associated radiculopathy of his right upper extremity is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Entitlement to service connection for a neck condition is granted.  

Entitlement to service connection for right upper extremity radiculopathy is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


